Exhibit 10.21

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].

 



 

SUPPLY AGREEMENT

 

Books-A-Million, Inc. (“BAM”) and Msolutions, LLC d.b.a. Media Solutions hereby
agree that Media Solutions and/or its designed agents shall be the preferred
distributor of magazines to BAM with offices located in Birmingham, AL. In this
supply agreement, we will sometimes refer to Media Solutions as “we”, “us”, and
“our”, and will sometimes refer to BAM as “you” and “your”. This agreement
between BAM and Media Solutions shall reflect the following terms of doing
business:

 

1.

Basis of Agreement: During the term of this agreement, Media Solutions will be
the provider of magazines and comics (the “Merchandise”) to the 211 Stores (the
“Stores”) operated by BAM. New BAM Stores opened in “the Territory” and Stores
acquired by you in the Territory will also be subject to this agreement. You
will purchase Merchandise from us in accordance with the procedures that we both
agree upon from time to time during the term.

2.

Pricing: During the term, the price to be charged by us for the Merchandise will
be determined as described in Exhibit A.

3.

Term: This agreement will be for three (3) years, (retroactive to November 4,
2007), unless the agreement is terminated as allowed in Paragraph 8 before the
end of the 3 year period.

4.

Payment: Payment terms are 60 days. An additional incentive for timely payment
is also available and is outlined in “Exhibit B”. Upon implementation of “pay on
scan” timely payment incentive no longer applies.

5.

Returns: All or any part of the Merchandise purchased from Media Solutions will
be returnable by you for full credit (the “Return Credit”).

6.

Exclusivity: During this agreement, you agree to purchase all magazines, for all
stores locations, distributed by Media Solutions unless we mutually agree that
the magazine is not available through Media Solutions in which case this
magazine title will be excluded from this agreement. BAM must provide Media
Solutions with a current list of titles purchased from other suppliers and BAM
must notify Media Solutions in writing of any future additions.

7.

Insurance: Distributor shall carry worker's compensation insurance with respect
to it’s employees. Distributor shall at all times during the term of this
Agreement maintain and pay for comprehensive general liability insurance
affording protection to BAM and Distributor, naming BAM as an additional
insured, for a combined bodily injury and property damage limit or liability of
not less than $1 million for each occurrence. Distributor shall deliver to BAM a
certificate of insurance for such policies containing a

 



 



 

 

--------------------------------------------------------------------------------

clause requiring the insurer to give BAM at least ten (10) days written notice
of cancellation of such policies.

8.

Termination: The Term may be terminated by either BAM or by Media Solutions only
“For Cause”, as follows:

 

(1)

You will be permitted to terminate this Agreement for Cause if:

 

 

(a)

We fail to service the Stores in accordance with this agreement and we fail to
cure any problems that you identify to us in writing within thirty (30) days
after we receive the notice of the problems, or

 

(b)

We breach any other material provision of this letter agreement and we fail to
cure any breach that you identify to us in writing within thirty (30) days after
we receive the notice of the breach, or

 

(c)

We file for bankruptcy protection.

 

(2)

We will be permitted to terminate this Agreement for Cause if:

 

 

(a)

You fail to make any payment within fifteen (15) days after receiving written
notice from us that your payment is late, or

 

(b)

You breach any other material provision of this letter agreement and you fail to
cure any breach that we identify to you in writing within thirty (30) days after
you receive the notice of the breach, or

 

(c)

You file for bankruptcy protection.

9.

Dispute Resolution: We expect our relationship to continue to be mutually
beneficial; however, if a dispute should arise, it is our goal to have the
dispute resolved as expeditiously and cost-effectively as possible. Therefore,
we both agree that if any dispute arises under our agreement, we both will
submit the dispute to binding arbitration (i) with an arbitrator selected by the
American Arbitration Association (AAA); (ii) under the Commercial Arbitration
Rules of the AAA; and (iii) with the arbitration located in Birmingham AL. We
both agree to resort to the court system only to enforce an arbitration award or
decree.

10.

Confidentiality: Media Solutions and BAM agree to maintain the confidentiality
of this agreement and the pricing structure, and not to disclose it to anyone
other than legal advisors, accountants and consultants who agree to maintain its
confidentiality, or under court order or otherwise required by law.

11.

Force Majeure: Neither of us will be liable to the other by reason of any
failure in performances of this agreement if the failure arises out of acts of
God, acts of the other party, acts of governmental authority, fires, strikes,
delays in transportation, riots, war, or any cause beyond the reasonable control
of that party. If any such event delays performance, the time allowed for each
performances will be appropriately extended.

 

 

2

 



 

--------------------------------------------------------------------------------

12.

Miscellaneous: All of the terms and conditions of this agreement will be binding
on our and your successors and assigns. The agreement will be governed by the
laws of the State of Alabama without reference to the choice of law doctrine of
that state. This letter reflects the entire agreement of Media Solutions and BAM
regarding the subject matter of this letter. If either you or we desire to waive
any breach of the agreement, the waiver must be in writing and be signed by the
party granting the waiver.

13.

Pay on Scan: It is agreed to by both parties that this agreement will remain in
force until such time that Pay on Scan (POS) relationship is implemented at
which time the agreement will convert to a Pay On Scan agreement covering the
same term. It is also acknowledged that before the parties implement Pay On Scan
or convert this agreement to a Pay On Scan agreement, both parties must meet
certain technological and financial requirements listed below but not limited
to:

 

•

A one time inventory will be taken at the time of conversation

 

•

100% of the shrink will be passed to the publisher

 

•

Conversion plan will be finalized by January 31st 2008

 

•

BAM will maintain ownership of the inventory, and only pay for merchandise sold
through point of sale

 

•

BAM will take ownership of inventory upon pick-up by a BAM or AWBC truck at the
Media Solutions Warehouse or upon delivery of product to the AWBC warehouse by
Media Solutions arranged transportation. For Inventory delivered directly to BAM
stores by a common carrier or any carrier other than a BAM/AWBC truck, BAM will
take ownership of inventory upon receipt

 

•

A/R Reconciliation of current items will occur prior to conversion

 

•

Front end processes will be reviewed

 

•

Loss prevention measures will be reviewed

 

•

Invoicing by Media Solutions will be weekly and will be based on POS
transactions of BAM sales. BAM will transmit POS sales to Media Solutions daily

 

•

Payment will be net 7 from the date of invoice transmission by Media Solutions
and will be paid by ACH transfer

 

•

Exit from POS strategy

 

•

All transactions will utilize standard EDI transaction sets.

 

•

Maintain the industry standard version of EDI. Current version is 4030.

 

•

Retailer must accurately scan all issue codes.

 

•

Item/Price File Maintenance.

 

o

EDI 832 or EDI 879 and 888.

 

o

EDI 878 Title Authorization.

 

o

Minimum sync rate of 99% to stores within 24 hours.

 

•

Invoice Advance Ship Notice (ASN).

 

o

EDI 856 and EDI 861 or EDI 894 and EDI 895.

 

o

Identify 100% of shipments.

 

•

Secured Returns – Reverse ASN

 

o

EDI 856 or EDI 895 Box level summary.

 

o

Identify 100% of returns.

 

 

3

 



 

--------------------------------------------------------------------------------

 

•

Point of Sale (POS)

 

o

EDI 852.

 

o

Captured and transmitted daily.

 

•

Financial Transactions

 

o

Electronic Funds Transfer (EFT).

 

o

EDI 810, 812 and 820.

 

o

POS, invoice and payment amounts must be linked and balance.

 

The targeted time line for such conversion will be:

January 15, 2008 – Agreement on and implementation of technical prerequisites.

April 1, 2008 – 25 store parallel test begins

May 1, 2008 – Rollout begins

 

 

 

 

To indicate your agreement to the terms set forth in this agreement; please sign
below.

 

BAM agrees to the terms of this agreement, this 25th day of February, 2008.

 

 

BOOKS-A-MILLION

 

 

By:       /s/ Sandra B. Cochran  

Name: Sandra B. Cochran

Title:    President, CEO

MSOLUTIONS, LLC

 

 

By:       /s/ John Franznick  

Name: John Franznick

Title:    President

 

 

 

4

 



 

--------------------------------------------------------------------------------

EXHIBIT A

 

Media Solutions

Pricing

Magazines Discounts

 

Domestic

Retail Less [****]

 

Imports

Retail Less [****]

 

Weeklies

Retail Less [****]

 

Comic Magazines

Retail Less [****]

 

All traditional RDA money collected will be granted Media Solutions where
applicable.

 

Transportation Allowance

Media Solutions will provide Books-A-Million with a [****] freight allowance to
ship all product via AWBC. Media Solutions will however, ship as directed by
Books-A-Million as necessary. All billing (sales) related to any product
commercially shipped will be excluded from net billing prior to payment of
transportation allowance. Allowance will be paid monthly.

 

Promotional Allowances

 

Media Solutions will provide sales, billing and management of the various
Books-A-Million promotional programs. Additionally Media Solutions will
guarantee a additional [****] promotional allowance.

 



 



 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

Media Solutions

Incentives

 

Volume Incentive

 

Media Solutions will offer Books-A-Million a volume incentive program. This
incentive will be paid for the life of the agreement. Payment will be made on a
quarterly basis in the amount of [****]. Books-A-Million must be in compliance
with all other articles and Exhibits of this agreement in order to receive this
payment.

 

Timely Payment Incentive

 

Media Solutions will offer Books-A-Million a timely payment incentive program.
This incentive will apply if Books-A-Million pays Media Solutions invoices in 30
days. This incentive may be deducted at time of payment in the amount of [****].
This incentive only applies to the traditional business relationship. Upon
implementing pay on scan this incentive no longer applies.

 



 



 

 

 